EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email correspondence with Bradley Lytle (Reg. No. 40,073) on 05/26/2021.
The application has been amended as follows: 

Claim 1: A surgical imaging system comprising:
a multi-link, multi-joint structure including a plurality of joints that interconnect a plurality of links to provide the multi-link, multi-joint structure with a plurality of degrees of freedom, at least one video camera being disposed on a distal end of the multi-link, multi- joint structure, the at least one video camera configured to capture a three-dimensional (3D), optically magnified image having a resolution of at least 3840x 2160 pixels (4K resolution); 
at least one actuator that drives at least one of the plurality of joints; 
at least one display having a resolution of at least 3840x2160 pixels (4K resolution) that displays [[an]] the 3D, optically magnified, 4K resolution image captured by the video camera; and 
circuitry configured to: 
maintain aim at a point, which is away from the video camera by a focal length, during of the video camera, and 
control the video camera to autofocus the 3D, optically magnified, 4K resolution image captured by the video camera aimed at the point 
Withdrawn independent Claims 39 and 40 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious [A] surgical imaging system comprising: a multi-link, multi-joint structure including a plurality of joints that interconnect a plurality of links to provide the multi-link, multi-joint structure with a plurality of degrees of freedom, at least one video camera being disposed on a distal end of the multi-link, multi- joint structure, the at least one video camera configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408) 918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795